Except as to some facts, changed by the lapse of time and stipulated on appeal, which require some alteration of the findings below, and except as to conclusions of law with reference to the accumulation of income since April 1, 1946, and the payment of income to Frank K. Cooper, the decision below should be affirmed.
This court reverses finding of fact No. 8 of the decision and makes the following finding in place thereof:
“No. 8. That said Frank K. Cooper, the younger son of the said James C. Cooper, became twenty-one years of age on March 24, 1947; that he did not attend a boarding school or college until March, 1947, when he entered Champlain College at Plattsburgh, New York, where he is now a student; that under the serviceman’s Re-adjustment Act he receives $65 a month for his subsistence during the college year.”
The court reverses finding of fact No. 11 and in place thereof finds that all of the parties interested in the proceeding are of full age and sound mind.
*931The court reverses the conclusion of law numbered 6 in the decision below and in place thereof finds:
“Ho. 6. That the income which has accumulated since April 1, 1946, the date of the most recent payment of income, which includes income accumulated since the death of James C. Cooper and the date of Frank IC. Cooper’s entrance into college during March, 1947, became and is a part of the corpus of the trust fund.”
The court reverses the eighth conclusion of law of the decision below and finds in place thereof:
“Ho. 8. That the trustee herein should pay to Frank K. Cooper, so long as he remains a student at college, and under the facts heretofore found, the income from the securities in the trust fund, payable as directed in the trust agreement.”
As thus modified on the law and the facts the decision and order is affirmed, with disbursements to all parties filing briéfs but with no costs or allowances otherwise on appeal.
Hill, P. J., Heffernan, Foster, Bussell and Deyo, JJ., concur.